     Case 1:19-cv-01330-AWI-BAM Document 21 Filed 10/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL CAMPOSECO,                                 Case No. 1:19-cv-01330-AWI-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13           v.                                         DISMISSAL OF CERTAIN CLAIMS AND
                                                        DEFENDANTS
14    BOUDREAUX, et al.,
                                                        (ECF No. 20)
15                       Defendants.
16

17          Plaintiff Samuel Camposeco (“Plaintiff”) is a pretrial detainee proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 31, 2020, the assigned Magistrate Judge screened Plaintiff’s second amended

21   complaint and found that Plaintiff stated cognizable claims for violation of the First and Sixth

22   Amendments against Defendants Stamper and Jones for reading Plaintiff’s legal mail outside of

23   Plaintiff’s presence and confiscating the legal mail, but failed to state any other cognizable claims

24   that were properly joined. (ECF No. 20.) The Magistrate Judge recommended that the action

25   proceed on those claims found cognizable, and all other claims and defendants be dismissed from

26   this action based on Plaintiff’s failure to state claims upon which relief may be granted and be

27   dismissed without prejudice for being improperly joined in violation of Federal Rules of Civil

28   Procedure 18 and 20. The findings and recommendations were served on Plaintiff and contained
                                                        1
     Case 1:19-cv-01330-AWI-BAM Document 21 Filed 10/08/20 Page 2 of 2

 1   notice that any objections were to be filed within fourteen (14) days after service. (Id. at 24.) No

 2   objections have been filed, and the deadline to do so has expired.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 5   findings and recommendations to be supported by the record and by proper analysis.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7      1. The findings and recommendations issued on July 31, 2020, (ECF No. 20), are adopted in

 8          full;

 9      2. This action shall proceed on Plaintiff’s second amended complaint, filed July 20, 2020,

10          against Defendants Stamper and Jones for violation of the First and Sixth Amendments for

11          reading Plaintiff’s legal mail outside of Plaintiff’s presence and confiscating the legal

12          mail;

13      3. All other claims and defendants are dismissed based on Plaintiff’s failure to state claims

14          upon which relief may be granted and are dismissed without prejudice for being

15          improperly joined in violation of Federal Rules of Civil Procedure 18 and 20; and

16      4. This action is referred back to the assigned Magistrate Judge for further proceedings

17          consistent with this order.

18
     IT IS SO ORDERED.
19

20   Dated: October 8, 2020
                                                 SENIOR DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                       2
